 



EXHIBIT 10.34

FORM OF
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
2004 DISCOUNT STOCK PROGRAM AWARD

          This Award Agreement sets forth the terms and conditions of the award
of RSUs under the Discount Stock Program (“DSP RSUs”) under The Goldman Sachs
Amended and Restated Stock Incentive Plan (the “Plan”).

          1.      The Plan. Your DSP Award is made pursuant to the Plan, the
terms of which are incorporated in this Award Agreement. Capitalized terms used
in this Award Agreement that are not defined in this Award Agreement have the
meanings as used or defined in the Plan. References in this Award Agreement to
any specific Plan provision shall not be construed as limiting the applicability
of any other Plan provision.

          2.      Award.

          (a)      Form of Award. The number of DSP RSUs subject to this Award
is set forth in the Award Statement delivered to you. The Award Statement shall
designate your DSP RSUs as either Base RSUs or Discount RSUs. An RSU is an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the terms and conditions of this Award Agreement, a share of Common
Stock (a “Share”) on the Delivery Date or as otherwise provided herein. Until
such delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder, of GS Inc.

          (b)      Certain Conditions Precedent. YOUR DSP AWARD IS EXPRESSLY
CONDITIONED ON: (I) YOUR BEING A PARTICIPANT IN THE GOLDMAN SACHS PARTNER
COMPENSATION PLAN OR THE GOLDMAN SACHS RESTRICTED PARTNER COMPENSATION PLAN ON
THE DATE OF GRANT AND YOUR EXECUTING ANY AGREEMENT REQUIRED IN CONNECTION WITH
SUCH PARTICIPATION; AND (II) YOUR SIGNING THE RELATED SIGNATURE CARD AND
RETURNING IT TO GS INC. BY THE DATE SPECIFIED ON THE SIGNATURE CARD. UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, YOUR FAILURE TO MEET THESE CONDITIONS
WILL RESULT IN THE CANCELATION OF YOUR DSP AWARD. YOUR DSP AWARD IS SUBJECT TO
ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS
SET FORTH IN PARAGRAPH 12. BY SIGNING AND RETURNING THE RELATED SIGNATURE CARD
YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT.

          (c)      Status under Shareholders’ Agreement. The Shares delivered
with respect to this Award will be subject to the Goldman Sachs Shareholders’
Agreement to which you are a party, as amended from time to time (the
“Shareholders’ Agreement”), except such Shares will not be considered “Covered
Shares” as defined in that Agreement.

          3.      Vesting and Delivery.

          (a)      Vesting.

          (i)      Base RSUs. Except as provided in Paragraph 2(b), you shall be
fully Vested in all of your Outstanding Base RSUs on the Date of Grant, and,
subject to Paragraph 9, neither such Base RSUs, nor the Shares delivered
thereunder, shall be forfeitable for any reason.

 



--------------------------------------------------------------------------------



 



          (ii)      Discount RSUs. Except as provided in this Paragraph 3 and in
Paragraphs 4, 6, 7, 9 and 10, on each Vesting Date you shall become Vested in
the number or percentage of your Outstanding Discount RSUs specified next to
such Vesting Date on the Award Statement (which may be rounded to avoid
fractional Shares). While continued active Employment is not required in order
to receive delivery of the Shares underlying your Outstanding Discount RSUs that
are or become Vested, all other terms and conditions of this Award Agreement
shall continue to apply, and failure to meet such terms and conditions may
result in the termination of some or all of your Discount RSUs (as a result of
which no Shares underlying such Discount RSUs would be delivered).

          (b)      Delivery.

          (i)      The Delivery Date with respect to all of your DSP RSUs shall
be the date specified as such on your Award Statement, if that date is during a
Window Period or, if that date is not during a Window Period, the first Trading
Day of the first Window Period beginning after such date. For this purpose, a
“Trading Day” is a day on which Shares trade regular way on the New York Stock
Exchange.

          (ii)      Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 6, 7, 9 and 10, in accordance with Section 3.23 of the Plan, reasonably
promptly (but in no case more than thirty (30) Business Days) after the date
specified as the Delivery Date (or any other date delivery of Shares is called
for hereunder), Shares underlying the number or percentage of your then
Outstanding DSP RSUs with respect to which the Delivery Date (or other date) has
occurred (which number of Shares may be rounded to avoid fractional Shares)
shall be delivered to a brokerage or custody account approved by the Firm.
Notwithstanding the foregoing, if you are or become considered by GS Inc. to be
one of its “covered employees” within the meaning of Section 162(m) of the Code,
then you shall be subject to Section 3.21.3 of the Plan, as a result of which
delivery of your Shares may be delayed.

          (iii)      In accordance with Section 1.3.2(i) of the Plan, in the
discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your DSP RSUs, the
Firm may deliver cash, other securities, other Awards or other property, and all
references in this Award Agreement to deliveries of Shares shall include such
deliveries of cash, other securities, other Awards or other property.

          (c)      Death. Notwithstanding any other provision of this Award
Agreement, if you die prior to the Delivery Date, the Shares underlying all of
your then Outstanding DSP RSUs shall be delivered to the representative of your
estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.

          4.      Termination of Discount RSUs and Non-Delivery of Shares.

          (a)      Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 6 and 7, if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your Discount RSUs (but not your Base RSUs) that were
Outstanding but that had not yet become Vested immediately prior to your
termination of Employment immediately shall terminate, such Discount RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof.

          (b)      Unless the Committee determines otherwise, and except as
provided in Paragraphs 6 and 7, your rights in respect of all of your
Outstanding Discount RSUs (whether or not Vested) (but not your Base RSUs),
immediately shall terminate, such Discount RSUs shall cease to be Outstanding
and no Shares shall be delivered in respect thereof if:

2



--------------------------------------------------------------------------------



 



          (i)      you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;

          (ii)      any event that constitutes Cause has occurred;

          (iii)      you, in any manner, directly or indirectly, (A) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (B) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (C) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(D) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel, or identify, or
participate in the identification of Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise;

          (iv)      you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;

          (v)      the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, any offer letter, employment agreement, the
Shareholders’ Agreement or any other shareholders’ agreement to which other
similarly situated employees of the Firm are a party; or

          (vi)      as a result of any action brought by you, it is determined
that any of the terms or conditions for Delivery of this Award Agreement are
invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked, and (ii) any Managing Director of the Firm.

          5.      Repayment. The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to your Discount RSUs
but, subject to Paragraph 2(b), not your Base RSUs.

          6.      Extended Absence and Downsizing.

          (a)      Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 6(b), in the event of the termination of your
Employment by reason of Extended Absence, the condition set forth in Paragraph
4(a) shall be waived with respect to any Discount RSUs that were Outstanding but
that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such Discount RSUs shall become Vested), but
all other conditions of this Award Agreement shall continue to apply.

          (b)      Without limiting the application of Paragraph 4(b), your
rights in respect of your Outstanding Discount RSUs that become Vested in
accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
Discount RSUs shall cease to be Outstanding, and no Shares shall be delivered in
respect

3



--------------------------------------------------------------------------------



 



thereof if, prior to the original Vesting Date with respect to such Discount
RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting or
profit participation interest in, any Competitive Enterprise, or (ii) associate
in any capacity (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Competitive
Enterprise. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

          (c)      Notwithstanding any other provision of this Award Agreement
and subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to a portion of your Discount RSUs that were Outstanding but that had
not yet become Vested prior to your termination of Employment by reason of
“downsizing,” as a result of which you shall become Vested in a portion of such
Discount RSUs, determined with respect to each Vesting Date by multiplying the
number of Discount RSUs that would become Vested on the remaining Vesting Date
by a fraction, the numerator of which is the number of months from the Date of
Grant to the date your Employment terminated, and the denominator of which is
the number of months from the Date of Grant to the applicable Vesting Date, but
all other terms and conditions of this Award Agreement shall continue to apply.
Whether or not your Employment is terminated solely by reason of a “downsizing”
shall be determined by the Firm in its sole discretion. No termination of
Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will be
solely by reason of a “downsizing.”

          7.      Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding DSP RSUs, whether or not Vested, shall be delivered.

          8.      Dividend Equivalent Rights. Each DSP RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
DSP RSUs, at or after the time of distribution of any regular cash dividend paid
by GS Inc. in respect of a Share the record date for which occurs on or after
the Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the payment date. Each Dividend Equivalent Right shall be subject
to the provisions of Section 2.8.2 of the Plan.

          9.      Certain Terms, Conditions and Agreements.

          (a)      The delivery of Shares in respect of your DSP RSUs is
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan.

          (b)      Your rights in respect of your Discount RSUs are conditioned
on your becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.

          (c)      Your rights in respect of your DSP RSUs are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

          (d)      You understand and agree, in accordance with Section 3.3 of
the Plan, by accepting this Award, you have expressly consented to all of the
items listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.

4



--------------------------------------------------------------------------------



 



          (e)      You understand and agree, in accordance with Section 3.22 of
the Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your DSP RSUs in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with this Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder in respect of your
DSP RSUs.

          (f)      GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.

          10.      Right of Offset. The obligation to deliver Shares under this
Award Agreement is subject to Section 3.4 of the Plan, which provides for the
Firm’s right to offset against such obligation any outstanding amounts you owe
to the Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.

          11.      Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Award Agreement, and the Board
may amend the Plan in any respect; provided that, notwithstanding the foregoing
and Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

          12.      Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.

          13.      Non-transferability. Except as otherwise may be provided by
the Committee, the limitations on transferability set forth in Section 3.5 of
the Plan shall apply to this Award. Any purported transfer or assignment in
violation of the provisions of this Paragraph 13 or Section 3.5 of the Plan
shall be void.

          14.      Governing Law. THIS DSP AWARD SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS.

5



--------------------------------------------------------------------------------



 



          15.           Headings. The headings in this Award Agreement are for
the purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
      By:          Name:  Henry M. Paulson, Jr.      Title:  Chairman and Chief
Executive Officer     

6